

 
Exhibit 10.2



 


 

--------------------------------------------------------------------------------


 


 


 
MUSTANG CAPITAL ADVISORS, LP
 


 
A Texas Limited Partnership
 


 


 


 


 
Amended and Restated
 
Limited Partnership Agreement
 


 


 


 


 


 
July 9, 2008
 
 
 


 

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 
 
NOTICE
 


 
NEITHER MUSTANG CAPITAL ADVISORS, LP NOR THE LIMITED PARTNERSHIP INTERESTS
THEREIN HAVE BEEN OR WILL BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, OR THE SECURITIES LAWS
OF ANY OF THE STATES OF THE UNITED STATES. THE OFFERING OF SUCH LIMITED
PARTNERSHIP INTERESTS IS BEING MADE IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, FOR OFFERS
AND SALES OF SECURITIES WHICH DO NOT INVOLVE ANY PUBLIC OFFERING, AND ANALOGOUS
EXEMPTIONS UNDER STATE SECURITIES LAWS.
 
THE DELIVERY OF THIS LIMITED PARTNERSHIP AGREEMENT SHALL NOT CONSTITUTE AN OFFER
TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR SHALL THERE BE ANY OFFER,
SOLICITATION OR SALE OF INTERESTS IN MUSTANG CAPITAL ADVISORS, LP IN ANY
JURISDICTION IN WHICH SUCH OFFER, SOLICITATION OR SALE IS NOT AUTHORIZED OR TO
ANY PERSON TO WHOM IT IS UNLAWFUL TO MAKE SUCH OFFER, SOLICITATION OR SALE.
 
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE, MAY
NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE REQUIREMENTS AND CONDITIONS SET FORTH IN THIS LIMITED
PARTNERSHIP AGREEMENT.
 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
NOTICE
i
Article I Definitions
2
Article II General Provisions
8
 
2.1
Formation
8
 
2.2
Partnership Name.
8
 
2.3
Fiscal Year.
8
 
2.4
Registered Office/Agent.
9
 
2.5
Partners.
9
 
2.6
Purpose of Partnership.
9
 
2.7
Assignability of Interest.
9
Article III Management Of Partnership
9
 
3.1
Management Generally.
9
 
3.2
Authority of General Partner.
9
 
3.3
Restrictions on Authority of General Partner.
10
 
3.4
Reliance by Third Parties.
10
 
3.5
Activity of General Partner.
10
 
3.6
Exculpation and Indemnification of the General Partner.
11
Article IV Allocations; Distributions
12
 
4.1
Allocations of Taxable Items of Income or Loss.
13
 
4.2
Special Allocations.
13
 
4.3
Curative Allocations.
15
 
4.4
Section 704(c) Allocation.
15
 
4.5
Other Allocation Rules.
15
 
4.6
Distributions.
16
 
4.7
Preferential Distributions
16
 
4.8
Tax Distributions.
16
Article V Capital Accounts Of Partners
16
 
5.1
Capital Contributions.
16
 
5.2
Capital Accounts; Additional Capital Contributions.
17
 
5.3
Maintenance of Capital Accounts.
17
 
5.4
Determination by General Partner of Certain Matters.
18
Article VI Withdrawal Of Capital
18
 
6.1
Withdrawals in General.
18
 
6.2
Limitations on Withdrawal.
18
Article VII Admission Of New Partners
18
 
7.1
Limited Partners.
18
 
7.2
General Partner.
19
Article VIII Withdrawal, Death Or Insanity Of Partners
19
 
8.1
Withdrawal of General Partner.
19
 
8.2
Withdrawal, Death, etc., of Limited Partner.
19

 
ii

--------------------------------------------------------------------------------

Table of Contents
 

 
8.3
Payment of Liquidating Share.
19
 
8.4
Limitations on Withdrawal of Liquidating Share.
20
 
8.5
Holdings’ Purchase Obligations.
20
Article IX Duration And Termination Of Partnership
21
 
9.1
Duration.
21
 
9.2
Termination.
21
 
9.3
Method of Distributions.
22
 
9.4
No Restoration of Deficit Capital Account.
22
Article X Reports To Partners
22
 
10.1
Books of Account.
22
 
10.2
Interim Reports.
22
Article XI Non-Competition
22
 
11.1
Non-Competition.
22
 
11.2
Restrictions Reasonable.
23
 
11.3
Equitable Relief.
23
Article XII Miscellaneous
23
 
12.1
Expenses.
23
 
12.2
General.
24
 
12.3
Amendments to Partnership Agreement.
24
 
12.4
Notices.
24
 
12.5
Counsel.
24
 
12.6
Use of Name.
24
 
12.7
Headings.
25

 
iii

--------------------------------------------------------------------------------

Table of Contents
 
AMENDED AND RESTATED
 
LIMITED PARTNERSHIP AGREEMENT

 
OF

 
MUSTANG CAPITAL ADVISORS, LP
 
This AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT of Mustang Capital
Advisors, LP, a Texas limited partnership (the “Partnership”), is made as of
July 9, 2008 (the “Effective Date”), by and among Mustang Capital Management,
LLC, a Texas limited liability company (“MCM”), as the general partner of the
Partnership, John K. H. Linnartz (“Linnartz”) and Western Mustang Holdings LLC,
a Delaware limited liability company (“Holdings”).
 
R E C I T A L S
 
WHEREAS, the Partnership was formed on November 7, 2002 pursuant to the Texas
Revised Limited Partnership Act (the “Act”) and MCM and Linnartz (the “Original
Partners”) entered into a Limited Partnership Agreement dated November 7, 2002
(the “Original Agreement”);
 
WHEREAS, Linnartz is currently the sole member of MCM and the sole Limited
Partner (as defined below) of the Partnership, holding a 99% Partnership
Percentage (as defined below), while MCM is the General Partner (as defined
below) of the Partnership holding a 1% Partnership Percentage;
 
WHEREAS, because Linnartz is the sole member of MCM and the sole Limited Partner
of the Partnership, while a partnership for state law purposes, the Partnership
is a disregarded entity for federal income tax purposes, and accordingly certain
provisions of the Original Agreement, including Articles IV, V and VI thereof,
have therefore not applied to the Partnership;
 
WHEREAS, on the Effective Date, Linnartz, Holdings and Western Sizzlin
Corporation, a Delaware corporation (“Western”), are entering into a Purchase
Agreement (the “Purchase Agreement”), pursuant to which Linnartz will sell to
Holdings a 50.5% Partnership Percentage and a 51% membership interest in MCM;
 
WHEREAS, such sale and assignment shall be in accordance with “Situation 1” of
Rev. Rul. 99-5;
 
WHEREAS, upon such sale and assignment, Holdings will become, for federal income
tax purposes, the only other partner of the Partnership, and the Partnership
will thus thereafter be considered a partnership for federal income tax
purposes;
 
WHEREAS, on the Effective Date, Linnartz and Holdings are entering into Amended
and Restated Limited Liability Company Regulations of MCM to admit Holdings as a
member of MCM and to set forth the rights and obligations of the members of MCM;
 

--------------------------------------------------------------------------------

Table of Contents
 
WHEREAS, the Original Partners now wish to amend and restate the Original
Agreement to admit Holdings as a Limited Partner (as defined below) and to set
forth the rights and obligations of the Partners (as defined below) to be
effective as of the Effective Date; and
 
WHEREAS, the Partners do hereby adopt this Agreement as the limited partnership
agreement of the Partnership to replace the Original Agreement.
 
NOW, THEREFORE, in consideration of the covenants and the promises made herein,
the parties hereto hereby agree as follows.
 
_____________
 
Article I
Definitions
 
_____________
 
For purposes of this Agreement:
 
“Adjusted Capital Account Balance” shall mean with respect to any Partner, the
balance in such Partner’s Capital Account as of the end of the relevant Fiscal
Year, after giving effect to the following adjustments:
 
(a)           credit to such Capital Account any amounts which such Partner is
obligated to restore, because of a promissory note to the Partnership or
otherwise pursuant to Section 1.704-1(b)(2)(ii)(c) of the Regulations, or is
deemed to be obligated to restore pursuant to the penultimate sentence in each
of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and
 
(b)           debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4); 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of
the Regulations.
 
This definition of Adjusted Capital Account Balance is intended to comply with
the “alternative economic effect” test of Section 1.704-1(b)(2)(ii)(d) of the
Regulations and shall be interpreted consistently therewith.
 
“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such Person.
 
“Applicable Amount” means a dollar amount equal to (i) the aggregate amount of
assets under management by the Partnership at the date of the Put Event causing
the determination (such value being determined in accordance with past practices
of the Partnership at the Effective Date and consistently applied), multiplied
by (ii) $2,038,703.00 as a percentage of the aggregate amount of assets under
management by the Partnership at the Effective Date, with such result multiplied
by Linnartz’s Partnership Percentage at the date of the Put Event.
 
2

--------------------------------------------------------------------------------

Table of Contents
 
“Available Cash” means, at any given date, cash on hand of the Partnership after
provision for payment of all outstanding and unpaid current obligations of the
Partnership as of such time and the creation of any reserves reasonably deemed
necessary by the General Partner; other than cash in an amount equal to the cash
that Linnartz is entitled to have distributed to him pursuant to Section 4.7.
 
“Capital Account” means the capital account established for each Partner
pursuant to Section 5.1 of this Agreement.
 
“Capital Contribution” means with respect to any Partner, the amount of money
and the Gross Asset Value of any property (other than money) contributed to the
Partnership by such Partner, net of liabilities encumbering such contributed
property that the Partnership is considered to assume or take subject to under
Section 752 of the Code.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contributed Securities” means the indirect interest of the Partnership in those
securities owned by the Funds as of the Effective Date that are listed on
Schedule B, in the quantities set forth on such Schedule B under the column
heading “J.L. Allocated Shares”.  For purposes of this Agreement, the
Contributed Securities shall be treated as if the Partnership directly owned the
Contributed Securities in the quantities set forth on Schedule B, and such
amounts shall be adjusted for stock splits, reverse stock splits, stock
dividends and other events causing a change in such amounts.
 
“Depreciation” means each Fiscal Year or other period, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, except as required by
Section 1.704-3(d) of the Regulations, Depreciation shall be an amount which
bears the same ratio to such beginning Gross Asset Value as the federal income
tax depreciation, amortization, or other cost recovery deduction for such year
or other period bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the General Partner.
 
“Disability” means the failure of Linnartz, by reason of accident, illness,
incapacity or other disability, to perform his duties or fulfill his obligations
as the sole manager of the General Partner, with or without reasonable
accommodation, for a cumulative total of 60 days, whether or not consecutive,
within any 12-month period.
 
“Expenses” means all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, participating, or being or preparing to be a witness in a
Proceeding. Expenses also shall include Expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent.
 
3

--------------------------------------------------------------------------------

Table of Contents
 
“Funds” means Mustang Capital Partners I, LP and Mustang Capital Partners II,
LP.
 
“General Partner” means the Partner or Partners who are designated in Part I of
Schedule A as the General Partner.
 
“Gross Asset Value” means with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
 
(a)           the initial Gross Asset Value of any asset contributed by a
Partner to the Partnership shall be the gross fair market value of such asset,
as determined by the contributing Partner and the General Partner; and
 
(b)           the Gross Asset Values of all Partnership assets shall be adjusted
to equal their respective gross fair market values, as reasonably determined by
the General Partner, at each of the following times: (i) the acquisition of an
additional interest in the Partnership by any new or existing Partner for more
than a de minimis contribution; (ii) the distribution by the Partnership to a
Partner of more than a de minimis amount of Partnership property as
consideration for an interest in the Partnership; (iii) the grant of an interest
in the Partnership (other than a de minimis interest) as consideration for the
provision of services to or for the benefit of the Partnership by any new or
existing Partner; (iv) as permitted under Section 1.704-1(b)(2)(iv)(f)(5)(iv) if
the Partnership meets the requirements of such provision; and (v) the
liquidation of the Partnership within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Regulations; provided, however, that the
adjustments pursuant to clauses (i), (ii), (iii) and (iv) above shall be made
only if the General Partner reasonably determines that such adjustments are
necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership; and
 
(c)           the Gross Asset Value of any Partnership asset distributed to any
Partner shall be the gross fair market value of such asset on the date of
distribution as reasonably determined by the General Partner and, in the case of
the distribution of a Partnership asset to the General Partner, as approved by
all of the Partners; and
 
(d)           the Gross Asset Values of Partnership assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining the Capital Accounts
pursuant to Sections 1.704-1(b)(2)(iv)(m) of the Regulations; provided, however,
that Gross Asset Values shall not be adjusted pursuant to this subsection (d) to
the extent the General Partner reasonably determines that an adjustment pursuant
to subsection (b) of this definition is necessary or appropriate in connection
with a transaction that would otherwise result in an adjustment pursuant to this
subsection (d); and
 
(e)           if the Gross Asset Value of an asset has been determined or
adjusted pursuant to clause (a), (b) or (d) of this definition, such Gross Asset
Value shall thereafter be adjusted by the Depreciation taken into account with
respect to such asset for purposes of computing Profits and Losses.
 
4

--------------------------------------------------------------------------------

Table of Contents
 
“Hypothetical Liquidation Amount” means the amount expressed in dollars that
Linnartz would receive if, on the date of the particular Put Event, the
Partnership sold all of its tangible assets at their fair market values for
cash, paid its liabilities and distributed the remaining amount pursuant to
Section 9.2(c) after having allocated all taxable income, gain, loss and
deduction for such Fiscal Year, including that attributable to such hypothetical
sale pursuant to Section 4.1(a), and having made all Capital Account adjustments
for such Fiscal Year.  For purposes of calculating such Hypothetical Liquidation
Amount:
 
 
(a)
all securities and other assets owned indirectly by the Partnership shall be
considered owned directly by the Partnership in proportion to the Partnership’s
interest in the entity holding such assets, calculated at the date of the
particular Put Event, consistently with the method used for calculating similar
amounts in connection with the Contributed Securities; and

 
 
(b)
the fair market value of securities owned directly or indirectly by the
Partnership shall be determined at the date of the particular Put Event, in
accordance with the applicable valuation methodologies described in Section
3.7(a) of the Purchase Agreement.

 
“Imputed Tax Rate” means, for any Fiscal Year, 40%.
 
“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Partnership or the
General Partner in any matter material to either such party (other than with
respect to matters concerning the General Partner under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, “Independent Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Partnership or the General Partner in an action to determine the General
Partner’s rights under Section 3.6 of this Agreement.  The Partnership shall pay
the reasonable fees of the Independent Counsel referred to above.
 
“Interim Period” means a period commencing on the day on which a new Partner is
admitted to the Partnership, the day on which a Partner makes an additional
Capital Contribution to the Partnership or the day on which the interest of a
Partner is terminated or reduced.  An Interim Period shall end at the close of
business on the day preceding the day on which a new Interim Period begins.
 
“Limited Partners” means those Partners who are designated in Part II of
Schedule A as Limited Partners.
 
5

--------------------------------------------------------------------------------

Table of Contents
 
“Liquidating Share” means the amount payable to a Partner upon death, insanity
or withdrawal from the Partnership as described in Section 8.3.
 
“Majority-in-Interest of the Limited Partners” means those Limited Partners
whose Partnership Percentages in the aggregate are greater than fifty percent
(50%) of the Partnership Percentages owned by all of the Partners. 
 
“Partners” means the General Partner and the Limited Partners.
 
“Partnership Percentage” means for each Member, the percentage interest set
forth opposite the name of such Partner on Schedule A.  Each Partner’s
Partnership Percentage shall be adjusted on the date on which a new Partner is
admitted to the Partnership, the date on which a Partner makes an additional
Capital Contribution to the Partnership, and the date on which the interest of a
Partner is terminated or reduced, in each case by the General Partner with the
consent of at least a Majority-in-Interest of the Limited Partners; provided,
however, that in no event will the aggregate Partnership Percentage of the
General Partner be less than 1%.  The sum of the Partnership Percentages shall
equal 100 percent (100%).  All Partnership Percentages shall be rounded to at
least three decimal places, as determined by the General Partner.
 
“Person” means any individual, partnership, limited liability company,
corporation, unincorporated organization or association, trust (including the
trustees thereof in their capacity as such) or other entity.
 
“Pre-Contribution Gain” means with respect to each of the Contributed
Securities, the amount by which the fair market value of such security at the
Effective Date exceeds its adjusted basis.
 
“Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing, or any other actual, threatened or completed proceeding,
or any appeal of such completed action, suit, etc., bought by or in the right of
the Partnership or otherwise, and whether civil, criminal, administrative or
investigative, whether or not it is acting or serving as the General Partner at
the time any liability or Expense is incurred for which indemnification is
provided under Section 3.6 of this Agreement.
 
“Profits and Losses” means, for each Fiscal Year or other period, an amount
equal to the Partnership’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
 
(i)           Any income of the Partnership that is exempt from federal income
tax and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;
 
(ii)           Any expenditures of the Partnership described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses, shall be subtracted from such taxable income or
loss;
 
6

--------------------------------------------------------------------------------

Table of Contents
 
(iii)           In the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to subparagraph (ii) or subparagraph (iii) of the definition
of Gross Asset Value herein, the amount of such adjustment shall be taken into
account as gain or loss from the disposition of such asset for purposes of
computing Profits or Losses;
 
(iv)           Gain or loss resulting from any disposition of Partnership
property with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Gross Asset Value of the property
disposed of, notwithstanding that the adjusted tax basis of such property
differs from its Gross Asset Value;
 
(v)           In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or other period,
computed in accordance with the terms of this Agreement;
 
(vi)           Notwithstanding any other provision hereof, any items which are
specially allocated pursuant to this Agreement shall not be taken into account
in computing Profits or Losses; and
 
(vii)           To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Section 734 of the Code is required pursuant to
Section 1.704-1(b)(2)(iv)(m)(4) of the Regulations to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s Interest, the amount of such adjustment shall be
treated either as an item of gain (if the adjustment increases the basis of the
asset) or an item of loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset.
 
“Property” means (other than cash) any property, real or personal, tangible or
intangible including, and any legal or equitable interest in such property, but
excluding services and promises to perform services in the future.
 
“Schedule A” means Schedule A to this Agreement, as from time to time amended,
setting forth the name, address, Capital Contributions and Partnership
Percentage of each Partner, which Schedule A is incorporated herein by
reference.
 
“Schedule B” means Schedule B to this Agreement, which Schedule B is
incorporated herein by reference.
 
“Tax Distribution” means the product of (i) the net positive sum, if any, of the
items required to be shown on lines 1-11 of Schedule K-1 (Form 1065) for each
Partner for such Fiscal Year, and (ii) the Imputed Tax Rate.
 
“Tax Regulations” means any final, temporary or proposed regulations promulgated
by the Treasury Department pursuant to the Code.
 
7

--------------------------------------------------------------------------------

Table of Contents
 
“Taxable Year” or “Fiscal Year” shall mean the calendar year, or a period
beginning on the date the Partnership is treated as coming into existence for
federal income tax purposes and ending on the first December 31 following such
date, or a period ending on a date the Partnership terminates for federal income
tax purposes and commencing on the immediately preceding January 1.
 
_____________
 
Article II
General Provisions
 
_____________
 
2.1
Formation

 
(a)           The Partnership was formed on November 7, 2002, by the filing of a
Certificate of Limited Partnership with the Secretary of State of Texas and by
the execution of the Original Agreement.
 
(b)           The General Partner shall execute, acknowledge and file with the
Secretary of State of the State of Texas all certificates, any amendments
thereto as may be required by the Act and any other instruments, documents and
certificates which, in the opinion of the Partnership’s legal counsel, may from
time to time be required by the laws of the United States of America, the State
of Texas or any other jurisdiction in which the Partnership determines to do
business, or any political subdivision or agency thereof, or which such legal
counsel may deem necessary or appropriate to effectuate, implement and continue
the valid and subsisting existence and business of the Partnership.  The General
Partner shall cause any required amendment to the Certificate to be filed
promptly following the event requiring said amendment.  All amendments may be
signed by any one or more of the General Partners (as required by the Act) and
may be signed either personally or by an attorney-in-fact.
 
(c)           The Partners acknowledge that, beginning on the Effective Date,
they intend that the Partnership be taxed as a partnership for federal income
tax purposes.  No election may be made to treat the Partnership as other than a
partnership for federal income tax purposes.
 
2.2
Partnership Name.

 
The Partnership shall do business under the name of Mustang Capital Advisors,
LP.
 
2.3
Fiscal Year.

 
The fiscal year of the Partnership (herein called the “Fiscal Year”) shall be
the calendar year.
 
8

--------------------------------------------------------------------------------

Table of Contents
 
2.4
Registered Office/Agent.

 
The street address of the registered office of the Partnership is 1506 McDuffie
Street, Houston, Texas 77019, and the name of its registered agent at such
address is John K. H. Linnartz.
 
2.5
Partners.

 
The names of all of the Partners and the amounts of their respective Capital
Contributions are set forth in Schedule A.
 
2.6
Purpose of Partnership.

 
The Partnership is organized for purposes of (i) acquiring and holding for
investment the general partnership interest in and serving in the capacity of
general partner of each of the Funds and (ii) engaging in such activities
incidental or ancillary thereto as the General Partner deems necessary or
advisable.
 
2.7
Assignability of Interest.

 
Without the consent of the General Partner and a Majority-in-Interest of the
Limited Partners, a Partner may not assign its interest in whole or in part to
any Person except (a) to an Affiliate of such Partner or (b) by last will and
testament or operation of law.  The General Partner may condition any such
consent on the execution of such documents and the payment of such expenses as
the General Partner reasonably deems necessary.
 
_____________
 
Article III
Management Of Partnership
 
_____________
 
3.1
Management Generally.

 
Subject to Section 3.3 hereof, the management of the Partnership shall be vested
exclusively in the General Partner.  Except as set forth in Section 3.3 hereof,
the Limited Partners shall not have any part in the management of the
Partnership and shall not have any authority or right to act on behalf of the
Partnership in connection with any matter except as may be provided for in
Section 9.1 hereof.
 
3.2
Authority of General Partner.

 
Subject to Section 3.3 hereof, the General Partner shall have the power by
itself, on behalf and in the name of the Partnership, to carry out the purposes
of the Partnership set forth in Section 2.6 and to perform all acts and enter
into and perform all contracts and other undertakings which it may deem
necessary or advisable or incidental thereto.
 
9

--------------------------------------------------------------------------------

Table of Contents
 
3.3
Restrictions on Authority of General Partner.

 
Notwithstanding any other provision of this Agreement to the contrary, the
General Partner shall not have the authority to, and covenants and agrees that
it shall not, undertake any action enumerated below (each a “Major Decision”),
or expend any related sum, or incur a related obligation by or on behalf of the
Partnership without the prior written consent of a Majority-in-Interest of the
Limited Partners:
 
(a)           Any change in the principal business of the Partnership and any
action that would make it impossible to carry on the ordinary business of the
Partnership or any action that is not consistent with the purposes of the
Partnership as set forth in Section 2.6 or that would be in contravention of
this Agreement;
 
(b)           The acquisition, sale or exchange by the Partnership (whether by
purchase, sale or exchange of stock or assets or by merger), directly or
indirectly, in one or a series of related transactions of any business or
material amount of assets outside of the ordinary course of business, or the
merger or consolidation of the Partnership with any other entity;
 
(c)           The making by the Partnership of a loan or advance to any Person
in an amount in excess of $50,000, the incurrence by the Partnership of
indebtedness in an amount in excess of $50,000 (with the exception of margin
debt in connection with the purchase of securities held in either Fund), or the
guarantee or assumption by the Partnership of, or the incurrence of any
obligation by the Partnership in respect of, the indebtedness of any Person;
 
(d)           The admission of additional Limited Partners to the Partnership,
the determination of the Capital Contributions and Partnership Percentages of
such additional Limited Partners and the priority and amount of distributions
payable to such additional Limited Partners;
 
(e)           The request for, or acceptance of, additional Capital
Contributions from the Partners; and
 
(f)           The liquidation, dissolution or winding up of the Partnership, or
the commencement by the Partnership of any proceeding under any United States
federal or state bankruptcy or insolvency law.
 
3.4
Reliance by Third Parties.

 
Persons dealing with the Partnership are entitled to rely conclusively upon the
certificate of the General Partner to the effect that it is the General Partner
and upon the power and authority of the General Partner as herein set forth.
 
3.5
Activity of General Partner.

 
The General Partner hereby agrees to use its best efforts in connection with the
purposes of the Partnership and shall diligently and faithfully devote to such
purposes its time and activity; provided, however, that subject to Article 11
hereof, nothing contained in this Section 3.5 shall preclude the General Partner
or any of its employees or agents from acting as a director, officer or employee
of any corporation, a trustee of any trust, or an executor or administrative
official of any other business entity; or from participating in profits derived
from the investments of any such corporation, trust, estate, partnership or
other business entity or person; or from engaging in any other business or
having other business interests, as long as such actions do not unduly interfere
with the General Partner’s management of the Partnership.  The General Partner
and its Affiliates may provide services to the Partnership, provided, that any
services provided by any Affiliate of the General Partner are services that the
General Partner reasonably believes, at the time of requesting such services, to
be in the best interest of the Partnership, and provided further, that the
compensation to be paid for any such services and the other material terms of
any such transaction must be reasonable as compared to the compensation that
would be paid to and the terms that would be agreed to with an unrelated third
party for similar services under similar circumstances and must be approved by a
Majority-in-Interest of the Limited Partners.
 
10

--------------------------------------------------------------------------------

Table of Contents
 
3.6
Exculpation and Indemnification of the General Partner.

 
(a)           The General Partner and its employees, agents, authorized
representatives and Affiliates shall not be liable or accountable, in damages or
otherwise, to the Partnership or to any other Partner for any thing the General
Partner may do or refrain from doing on behalf of the Partnership, except in the
case of the General Partner’s willful breach of a material provision of this
Agreement or gross negligence in connection with the business and affairs of the
Partnership.
 
(b)           Subject to Section 3.6(c) below, the Partnership shall indemnify
the General Partner, if the General Partner was or is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, any Proceeding by reason of (or arising in part
out of) any event or occurrence related to the fact that the General Partner is
or was a director, officer, employee, controlling person, fiduciary or other
agent or affiliate of the Partnership, or is or was (or is alleged to be or to
have been) serving at the request of the Partnership as a director, officer,
employee, controlling person, fiduciary or other agent or affiliate of another
corporation, partnership, limited liability Partnership, joint venture, trust or
other enterprise, or by reason of any action or inaction on the part of the
General Partner while serving in such capacity, including, without limitation,
under the Securities Act of 1933, as amended, the Securities Exchange Act of
1934, as amended, or any other United States federal or state law or regulation,
at common law or otherwise, against (i) any and all Expenses (as defined below),
and (ii) all judgments, penalties, fines and amounts paid in settlement, in each
case actually and reasonably incurred by the General Partner, or on its behalf,
in connection with any such Proceeding or any claim, issue or matter therein.
 
(c)           It shall be a condition of the required indemnification of the
General Partner pursuant to subsection 3.6(b) above that:
 
 
(i)
the General Partner (x) acted in good faith and (y) reasonably believed that his
conduct was (A) in the case of the General Partner in its official capacity, in
the Partnership’s best interests or (B) in all other cases, at least not opposed
to the Partnership’s best interests; and

 
11

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)
a determination that the foregoing standard of conduct necessary for
indemnification has been met shall have been made by Independent Counsel.

 
(d)           In addition, the Partnership will advance, before the final
disposition of any Proceeding, all Expenses incurred by the General Partner in
connection with any Proceeding, within 30 days after the Partnership’s receipt
of a statement or statements from the General Partner requesting such advance or
advances from time to time.  Such statement or statements shall reasonably
evidence the Expenses and include or be preceded by an undertaking by or on
behalf of the General Partner to repay any Expenses advanced if it is ultimately
determined that the General Partner is not entitled to be indemnified against
such Expenses.  Any advances and undertakings to so repay shall be unsecured and
interest-free.
 
(e)           To obtain indemnification under this Section 3.6, the General
Partner shall submit to the Partnership a written request, including therein or
therewith such documentation and information as is reasonably available to the
General Partner and is reasonably necessary to determine whether and to what
extent the General Partner is entitled to indemnification.  Independent Counsel
selected by the General Partner shall make a determination that the standard of
conduct set forth in Section 3.6(c)(i) has been met no later than 90 days after
such written request has been received by the Partnership.
 
(f)           The rights granted pursuant to this Section 3.6 shall be deemed
contract rights and shall inure to the benefit of any Person entitled to
indemnification and advancement of Expenses under this Section 3.6 regardless of
whether such Person has executed or adopted this Agreement.  No amendment,
modification or repeal of this Section 3.6 shall have the effect of limiting or
denying any such rights with respect to actions taken or proceedings arising
prior to any such amendment, modification or repeal.
 
(g)           Notwithstanding any other provision of this Section 3.6, to the
extent that the General Partner has been successful on the merits or otherwise,
including, without limitation, the dismissal of an action without prejudice, or
in the defense of any Proceeding or any claim, issue or matter therein, the
General Partner shall be indemnified against all Expenses incurred by the
General Partner in connection therewith.
 
(h)           The indemnification provided under this Section 3.6 shall continue
as to the General Partner for any action it took or did not take while serving
in an indemnified capacity even though the General Partner may have ceased to
serve in such capacity.
 
12

--------------------------------------------------------------------------------

Table of Contents
_____________
 
Article IV
Allocations; Distributions
 
_____________
 
4.1           Allocations of Taxable Items of Income or Loss.
 
(a)           Except as otherwise provided in Sections 4.1(b) and  4.2, Profits
and Losses for each Fiscal Year or Interim Period shall be allocated to the
Partners in proportion to their Partnership Percentages.  Notwithstanding the
foregoing, in the Fiscal Year in which the Partnership terminates pursuant to
Article IX and any Fiscal Years thereafter, Profits and Losses shall be
allocated to the Partners in whatever manner (including allocations of items of
income, gain, loss or deduction) so that after such allocations and all other
Capital Account adjustments for such Fiscal Year the respective Capital Account
balances of the Partners shall be in such ratios so to as nearly as possible
cause the distributions pursuant to Section 9.2(c) to be made first to Linnartz
in the amount contemplated in Section 4.7 (to the extent not previously
distributed) and then in accordance with the Partnership Percentages of the
Partners.
 
(b)           Notwithstanding anything contained herein, in the event that Code
§ 704(c) and regulations thereunder do not provide for the allocation to
Linnartz of income or loss attributable to the Contributed Securities, upon the
sale or other taxable disposition of any of the Contributed Securities, Linnartz
will be allocated items of income, gain, loss or deduction (as the case may be)
that are attributable to the taxable income or loss realized by the Partnership
with respect to such sold or disposed of Contributed Securities, but in no event
shall the amount of income or gain allocated to Linnartz pursuant to this
Section 4.1(b) with respect to any Contributed Securities exceed the amount of
Pre-Contribution Gain attributable to the particular sold or disposed of
Contributed Securities.
 
4.2
Special Allocations.

 
The allocations set forth in this Section 4.2 are intended to comply with
certain requirements under section 704 of the Code.  Therefore, notwithstanding
any other provision of this Article 4, the General Partner shall make the
allocations set forth below in the following order:
 
(a)           Minimum Gain Chargeback.  To the extent required by
Section 1.704-2(f) of the Regulations, if there is a net decrease in
“partnership minimum gain” (within the meaning of Section 1.704-2(b)(2) of the
Regulations) in a Fiscal Year, then each Partner will be allocated items of
income and gain for that Fiscal Year, before any other allocation of Profits or
Losses, equal to that Partner’s share of the net decrease in partnership minimum
gain.  This Section 4.2(a) is intended to comply with the minimum gain
chargeback requirement set forth in Section 1.704-2(f) of the Regulations
relating to partnership non-recourse liabilities (as defined in
Section 1.704-2(b)(3) of the Regulations) and shall be interpreted consistently
therewith.
 
(b)           Partner Minimum Gain Chargeback.  If a Partner suffers a net
decrease in “partner nonrecourse debt minimum gain” (within the meaning of
Section 1.704-2(i)(4) of the Regulations) in any Fiscal Year, then that Partner
will be allocated items of income and gain to the extent required by
Section 1.704-2(i)(4) of the Regulations.  This Section 4.2(b) is intended to
comply with the minimum gain chargeback requirement set forth in
Section 1.704-2(i)(4) of the Regulations relating to partner non-recourse debt
(as defined in Section 1.704-2(b)(4) of the Regulations) and shall be
interpreted consistently therewith.
 
(c)           Qualified Income Offset.  In the event any Partner unexpectedly
receives any adjustments, allocations, or distributions described in
Section 1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5) or
Section 1.704-1(b)(2)(ii)(d)(6) of the Regulations, items of Partnership income
and gain shall be specially allocated to each such Partner in an amount and
manner sufficient to eliminate, to the extent required by the Regulations, the
negative Adjusted Capital Account Balance of such Partner as quickly as
possible, provided that an allocation pursuant to this Section 4.2(c) shall be
made if and only to the extent that such Partner would have a negative Adjusted
Capital Account Balance after all other allocations provided for in this Article
4 have been tentatively made as if this Section 4.2(c) were not in the
Agreement.  This Section 4.2(c) is intended to constitute a “qualified income
offset” as defined in Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall
be interpreted consistently therewith.
 
13

--------------------------------------------------------------------------------

Table of Contents
 
(d)           Gross Income Allocation. In the event any Partner has a deficit
Capital Account at the end of any Taxable Year which is in excess of the sum of
(i) the amount such Partner is obligated to restore pursuant to any provision of
this Agreement and (ii) the amount such Partner is deemed to be obligated to
restore pursuant to Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each
such Partner shall be specially allocated items of Partnership income and gain
in the amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 4.2(d) shall be made only if and to the extent that
such Partner would have a deficit Capital Account in excess of such sum after
all other allocations provided for in this Article 4 have been tentatively made
as if this Section 4.2(d) and Section 4.2(c) were not in the Agreement.
 
(e)           Nonrecourse Deductions.  If there are any “nonrecourse deductions”
(within the meaning of Sections 1.704-2(b)(1) and 1.704-2(c) of the Regulations)
in a Fiscal Year, then such deductions shall be allocated to the Partners pro
rata in accordance with their respective Percentage Interests.
 
(f)           Partner Nonrecourse Deductions.  If there are any “partner
nonrecourse deductions” (within the meaning of Section 1.704-2(i)(1) of the
Regulations) in a Fiscal Year, then such deductions will be allocated to the
Partner who bears the economic risk of loss for the “partner nonrecourse
liability” (within the meaning of Section 1.704-2(b)(4) of the Regulations) to
which the deductions are attributable.
 
(g)           Section 754 Adjustments.  To the extent an adjustment to the
adjusted tax basis of any Partnership property pursuant to Sections 734(b) or
743(b) of the Code is required, pursuant to Section 1.704-1(b)(2)(iv)(m) of the
Regulations, to be taken into account in determining Capital Accounts, the
amount of such adjustment to the Capital Accounts will be treated as an item of
gain (if the adjustment increases the basis of the property) or loss (if the
adjustment decreases such property) and such gain or loss will be specially
allocated among the Partners in a manner consistent with the manner in which
their Capital Accounts are required to be adjusted pursuant to
Section 1.704-1(b)(2)(iv)(m) of the Regulations.
 
(h)           Stop Loss.  No amount of Losses, or items thereof, shall be
allocated to any Partner to the extent that any such allocation would cause such
Partner to have or increase the amount of an existing deficit in such Partner’s
Adjusted Capital Account balance at the end of any Fiscal Year.  All Losses in
excess of the limitation set forth in this Section 4.2(h) shall be allocated
among such other Partners, who have positive Adjusted Capital Account balances,
in proportion to their Percentage Interests until each Partner’s Adjusted
Capital Account balance is reduced to zero.  Thereafter, any remaining Losses
shall be allocated to the Partners in proportion to their relative interests in
the Partnership as required by Section 704(b) of the Code.
 
14

--------------------------------------------------------------------------------

Table of Contents
 
4.3           Curative Allocations.
 
The allocations set forth in Sections 4.2(a) through 4.2(g) (the “Regulatory
Allocations”) are intended to comply with certain requirements of Regulations
Sections 1.704-1(b) and 1.704-2(b).  It is the intent of the Partners that, to
the extent possible, the Regulatory Allocations be offset by other Regulatory
Allocations or by special allocations of other Partnership items of income,
gain, loss and deduction pursuant to this Section 4.3 (for the current and
subsequent Fiscal Years if necessary) so that after such offsetting allocations
are made, each Partner’s Capital Account balance is, to the extent possible,
equal to the Capital Account balance such Partner would have had if the
Regulatory Allocations were not part of this Agreement and all Partnership items
were allocated pursuant to Section 4.1.  The General Partner shall make
offsetting allocations pursuant to this Section 4.3 in the manner that minimizes
the economic distortions that might otherwise result from the Regulatory
Allocations.
 
4.4           Section 704(c) Allocation.
 
(a)           The Partnership shall, except to the extent such item is subject
to allocation pursuant to Section 4.4(b) below, allocate each item of income,
gain, loss, deduction and credit, as determined for U.S. federal income tax
purposes, in the same manner as such item was allocated for purposes of
maintaining the Partners’ Capital Accounts.
 
(b)           Notwithstanding any other provision of this Agreement to the
contrary, any gain or loss and any depreciation and cost recovery deductions
recognized by the Partnership for income tax purposes in any Fiscal Year with
respect to all or any part of the Partnership’s property that is required or
permitted to be allocated among the Partners in accordance with Section 704(c)
of the Code and any Regulations promulgated thereunder so as to take into
account the variation, if any, between the adjusted tax basis of such property
and the initial Gross Asset Value of such property at the time of its
contribution, or following the adjustment to the Gross Asset Value of
Partnership property pursuant to this Agreement, shall be allocated to the
Partners for income tax purposes using any reasonable method selected by the
General Partner that is permitted under Section 704(c).
 
4.5           Other Allocation Rules.
 
(a)           For purposes of determining the Profit, Loss, or any other items
allocable to any period, Profit, Loss, and any such other items shall be
determined on a daily, monthly, or other basis, as selected by the Partners
using any permissible method under Code Section 706 and the Regulations.
 
(b)           If an amount paid or deemed paid by the Partnership to a Partner
(or any other Person) as interest, a guaranteed payment, or a payment for
property or services, is treated for federal income tax purposes as a
distribution to such Partner in its capacity as a partner for tax purposes and
is neither a guaranteed payment under Section 707(c) of the Code nor a payment
under Section 707(a) of the Code to a partner not acting in its capacity as a
partner, such Partner shall be allocated as soon as possible an amount of
Partnership’s gross income or gain equal to the amount of such payment.
 
15

--------------------------------------------------------------------------------

Table of Contents
 
4.6
Distributions.

 
Except as otherwise provided in this Agreement, from time to time, in the sole
discretion of the General Partner, Available Cash shall be distributed to the
Partners in accordance with their Partnership Percentages.
 
4.7
Preferential Distributions.

 
In the event that any Contributed Securities are sold or otherwise disposed of
(treating the indirect interest of the Partnership therein as if it were a
direct interest) Linnartz shall be entitled to be distributed cash in an amount
equal to the lesser of (i) the fair market value of the particular Contributed
Securities at the Effective Date; or (ii) the gross proceeds from such sale or
other disposition of the particular Contributed Securities.
 
4.8
Tax Distributions.

 
Notwithstanding Section 4.6, prior to any winding up of the Partnership and
within a reasonable time after the end of each Fiscal Year, the General Partner
shall, to the extent permitted by the Act, and to the extent the
Partnership  has legally available funds therefor, cause the Partnership to make
cash distributions to each of the Partners in an amount equal to the Tax
Distribution.  Notwithstanding anything contained herein, any Tax Distribution
made to a Partner shall be considered an advance of distributions to be made to
such Partner under Sections 4.6, 4.7 and 9.2(c) and shall reduce on a
dollar-for-dollar basis, subsequent distributions pursuant to such sections
until such Tax Distribution has been offset against such subsequent
distributions.
 
_____________
 
Article V
Capital Accounts Of Partners
 
_____________
 
5.1
Capital Contributions.

 
Each Limited Partner has paid or conveyed by way of contribution to the
Partnership Property, equal to the amount set forth opposite such Limited
Partner’s name as “Capital Contribution” in Part II of Schedule A, which the
Partners agree reflects the fair market value of the assets that the Partners
are considered to have contributed to the Partnership pursuant to Situation 1 of
Rev. Rul. 99-5.  The Partners recognize and agree that (A) MCM shall be
considered to have contributed to the Partnership an interest in intangible
assets having a fair market value of $20,593.00; (B) Holdings shall be
considered to have contributed to the Partnership an interest in intangible
assets having a fair market value of $1,039,739.00; and (C) Linnartz shall be
considered to have contributed to the Partnership (i) an interest in intangible
assets having a fair market value of $998,964.00, and (ii) all of the
Contributed Securities and that the fair market value of the Contributed
Securities at the Effective Date shall be determined using the same
methodologies used to calculate the fair market values of the Contributed
Securities on June 30, 2008 as shown on Schedule B.  Based upon such initial
Capital Contributions, each Partner’s initial Capital Account is set forth on
Schedule A.  Additional Capital Contributions may be made by Partners only in
accordance with the provisions of Section 5.2.  The General Partner may
contribute amounts greater than 1%, but in no event will the General Partner’s
Partnership Percentage be less than 1%.
 
16

--------------------------------------------------------------------------------

Table of Contents
 
5.2
Capital Accounts; Additional Capital Contributions.

 
There shall be established for each Partner on the books of the Partnership a
Capital Account.  The initial Capital Account balance for each Partner shall be
an amount equal to his or its Capital Contribution, subject to Section 5.1
hereof.
 
Subject to Sections 3.3 and 7.1 hereof, additional Capital Contributions may be
made by any Partner.  Any Partner (other than the General Partner) who makes a
Capital Contribution after the formation of the Partnership shall receive an
interest as a Limited Partner in exchange therefor.  The Partnership may require
not less than 30 days’ notice thereof specifying the amount and nature of any
additional Capital Contributions.
 
5.3
Maintenance of Capital Accounts.

 
Each Partner’s Capital Account shall be maintained throughout the term of the
Partnership in accordance with the rules of Section 1.704-1(b)(2)(iv) of the Tax
Regulations as in effect from time to time and, to the extent not inconsistent
with the Tax Regulations, the Capital Account maintenance provisions contained
in the definition of “Gross Asset Value” and the following provisions:
 
(a)           To each Partner’s Capital Account there shall be credited (i) the
amount of money contributed by such Partner to the Partnership (including
liabilities of the Partnership assumed by such Partner as provided in Section
1.7041-(b)(2)(iv)(c) of the Tax Regulations); (ii) the fair market value of any
property (as determined by the General Partner in its sole discretion)
contributed to the Partnership by such Partner (net of liabilities secured by
such contributed property that the Partnership is considered to assume or take
subject to under Section 752 of the Code); and (iii) such Partner’s share of the
Partnership’s taxable income and gain for each Fiscal Year or Interim Period and
items of income or gain that are specially allocated.
 
(b)           To each Partner’s Capital Account there shall be debited (i) the
amount of money distributed to such Partner by the Partnership (including
liabilities of such Partner assumed by the Partnership as provided in Section
1.7041-(b)(2)(iv)(c) of the Tax Regulations) other than amounts that are in
repayment of debt obligations of the Partnership to such Partner; (ii) the fair
market value of property (as determined by the General Partner in his sole
discretion) distributed to such Partner (net of liabilities secured by such
distributed property that such Partner is considered to assume or take subject
to under Section 752 of the Code); and (iii) such Partner’s share of the
Partnership’s taxable loss or deduction for each Fiscal Year or Interim Period
and items of loss or deduction that are specially allocated.
 
17

--------------------------------------------------------------------------------

Table of Contents
 
5.4
Determination by General Partner of Certain Matters.

 
All matters concerning the allocation of profits, gains and losses among the
Partners including their taxable status, and accounting procedures not
specifically and expressly provided for by the terms of this Agreement, shall be
determined by the General Partner on a fair and equitable basis in accordance
with applicable law (subject, where appropriate, to generally accepted
accounting principles, as recommended by the accountants for the Partnership)
whose determination shall be final and conclusive as to all of the Partners.
 
_____________
 
Article VI
Withdrawal Of Capital
 
_____________
 
6.1
Withdrawals in General.

 
No Partner shall be entitled to withdraw any amount from his or its Capital
Account other than upon his or its withdrawal from the Partnership, death or
insanity, without the consent of the General Partner and a Majority-in-Interest
of the Limited Partners.
 
6.2
Limitations on Withdrawal.

 
The right of any Partner to withdraw any amount from his or its Capital Account
pursuant to the provisions of this Article 6 is subject to the provision by the
General Partner for all Partnership liabilities in accordance with the Act and
for reserves for contingencies.
 
_____________
 
Article VII
Admission Of New Partners
 
_____________
 
7.1
Limited Partners.

 
Subject to approval of a Majority-in-Interest of the Limited Partners in
accordance with Section 3.3 hereof, from time to time, the General Partner may,
admit additional Limited Partners, accept additional Capital Contributions from
existing Limited Partners or make additional Capital Contributions for its own
account.  Each Limited Partner admitted to the Partnership shall execute an
appropriate supplement to this Agreement pursuant to which he agrees to be bound
by the terms and provisions hereof. The admission of an additional Limited
Partner will in no event reduce the General Partner’s Partnership Percentage
below 1%.
 
18

--------------------------------------------------------------------------------

Table of Contents
 
7.2
General Partner.

 
The General Partner may admit additional general partners to the Partnership as
of the first day of any calendar quarter with the prior written approval of a
Majority-in-Interest of the Limited Partners.
 
_____________
 
Article VIII
Withdrawal, Death Or Insanity Of Partners
 
_____________
 
8.1
Withdrawal of General Partner.

 
Without the approval of a Majority-in-Interest of the Limited Partners, the
General Partner may, upon 30 days’ prior notice, withdraw as general partner of
the Partnership and designate an Affiliate of the General Partner or any
successor to the business or assets of the General Partner (the “Designee”) to
be substituted as General Partner, as long as the General Partner obtains an
opinion of counsel that such withdrawal and substitution shall not cause the
Partnership to be classified as a person or entity other than a partnership for
federal income tax purposes.  The Designee shall become and have all of the
rights, powers and duties of the General Partner for all purposes of this
Agreement.
 
8.2
Withdrawal, Death, etc., of Limited Partner.

 
No Limited Partner shall be entitled to withdraw from the Partnership without
the consent of the General Partner and a Majority-in-Interest of the Limited
Partners.  The withdrawal, death, disability, incapacity, incompetency,
bankruptcy, insolvency or dissolution of a Limited Partner shall not dissolve
the Partnership.
 
Subject to Section 8.5 hereof, in the event of the death, disability,
incapacity, incompetency, bankruptcy, insolvency or dissolution of a Limited
Partner or the giving of notice of withdrawal by a Limited Partner, the interest
of such Limited Partner shall continue at the risk of the Partnership business
until the earlier of the first permitted date of withdrawal occurring after such
event, or termination of the Partnership.  If the Partnership is continued after
the withdrawal, such Limited Partner or his or its legal representatives shall
be entitled to receive the Liquidating Share of such Limited Partner as provided
in Section 8.3.
 
8.3
Payment of Liquidating Share.

 
The Liquidating Share of a withdrawing, deceased, disabled, incompetent,
bankrupt, insolvent or dissolving Partner shall be an amount equal to the
Capital Account of such Partner as adjusted as described in Section 5.3 and
shall be subject to the limitations described in Section 8.4.
 
19

--------------------------------------------------------------------------------

Table of Contents
 
8.4
Limitations on Withdrawal of Liquidating Share.

 
The right of any withdrawn, deceased, disabled, incapacitated, incompetent,
bankrupt, insolvent or dissolved Partner or his or its legal representatives to
have distributed the Liquidating Share of such Partner pursuant to this Article
8 is subject to the provision by the General Partner for all Partnership
liabilities in accordance with the Act and for reserves for contingencies which
reserves shall be held in escrow.  The unused portion of any reserve shall be
distributed after the General Partner shall have determined that the need
therefor shall have ceased.
 
8.5
Holdings’ Purchase Obligations.

 
 
(a)
Death or Disability.
  In the event of Linnartz’s death or Disability, then Holdings shall, within 20
days thereafter, purchase from Linnartz’s legal representative all of Linnartz’s
Partnership Percentage, at the price and on the terms set forth below.

 
 
(b)
Earnout.  At any time after Holdings has received aggregate distributions from
either or both of the Partnership and the General Partner of an amount equal to
$1,050,241 (the “Earnout”), then Linnartz shall have the right to require
Holdings to purchase from Linnartz all of Linnartz’s Partnership Percentage, at
the price and on the terms set forth below, by delivering a written notice to
Holdings setting forth the price, the form of consideration and the closing date
of such purchase, all in accordance with the terms set forth below (such written
notice, a “Put Notice”).

 
 
(c)
Linnartz Ceases to be Sole Manager.  If at any time prior to the Earnout,
Linnartz is removed or is otherwise replaced as the sole manager of the General
Partner, other than due to his death, disability or resignation, then Linnartz
shall have the right to require Holdings to purchase from Linnartz all of
Linnartz’s Partnership Percentage, at the price and on the terms set forth
below, by delivering a Put Notice to Holdings (any event described in the
foregoing subsections (a), (b), or (c), a “Put Event”).

 
The closing of the purchase and sale of Linnartz’s Partnership Percentage: (i)
under (a) above shall be not less than 30 nor more than 60 days after the date
the Put Event occurs; (ii) under (b) or (c) above shall be held on such date and
at such time as is specified in the Put Notice, except that the date so
specified must be not less than 30 nor more than 60 days after the date Holdings
receives such Put Notice.
 
The price Holdings shall pay for Linnartz’s Partnership Percentage in connection
with a purchase pursuant to (a), (b) or (c) above shall equal the sum of (i) the
Applicable Amount, and (ii) the Hypothetical Liquidation Amount, both determined
at the date of the applicable Put Event.  At the closing of the purchase and
sale of Linnartz’s Partnership Percentage, Holdings shall pay to Linnartz:
 
(x)           the Applicable Amount 28.56% in cash and 71.44% in common stock of
Western or its successor-in-interest, with such shares delivered at the closing
of the purchase valued at the average of the closing prices of such common stock
during the 10 trading days prior to the date of the Put Event; and
 
20

--------------------------------------------------------------------------------

Table of Contents
 
(y)           the Hypothetical Liquidation Amount in cash.
 
_____________
 
Article IX
Duration And Termination Of Partnership
 
_____________
 
9.1
Duration.

 
The Partnership shall continue until it is dissolved and subsequently
terminated, which dissolution shall occur upon the earliest of (i) a
determination made by the General Partner and a Majority-in-Interest of the
Limited Partners at any time to dissolve the Funds for any reason, (ii) the
bankruptcy or insolvency of the General Partner or (iii) the termination,
dissolution or withdrawal of the General Partner without a corresponding
permitted substitution pursuant to Section 7.2.
 
In the event Partnership is terminated as a result of the bankruptcy or
insolvency of the General Partner, a Majority-in-Interest of the Limited
Partners may select one or more persons to wind up the affairs of the
Partnership in due course and discharge the functions required to be performed
under Section 9.2.
 
In the case of dissolution of the Partnership for any reason, whether or not
specified in this Agreement, the Partnership business may be continued by the
General Partner or the liquidator selected by the Limited Partners in accordance
with this Section 9.1, until all of the assets of the Partnership are
liquidated.
 
9.2
Termination.

 
On termination of the business of the Partnership, the General Partner shall,
out of the Partnership assets, make distribution in the following manner and
order:
 
 
(a)
to payment and discharge of the claims of all creditors of the Partnership who
are not Partners;

 
 
(b)
to payment and discharge pro rata of the claims of all creditors of the
Partnership who are Partners; and

 
 
(c)
the balance remaining, if any, to the Partners in accordance with their positive
Capital Account balances, after giving effect to all contributions,
distributions and allocations for all periods.  All distributions pursuant to
this Section 9.2(c) shall be made in accordance with Tax Regulations Section
1.704-1(b)(2)(ii)(b)(2) including the timing requirements thereof.

 
21

--------------------------------------------------------------------------------

Table of Contents
 
9.3
Method of Distributions.

 
Distributions made pursuant to this Agreement shall be made in cash to the
extent reasonably possible.
 
9.4
No Restoration of Deficit Capital Account.

 
Notwithstanding anything contained in this Agreement, no Partner shall have any
obligation to restore a deficit in such Partner’s Capital Account following the
distribution of liquidation proceeds.
 
_____________
 
Article X
Reports To Partners
 
_____________
 
10.1
Books of Account.

 
The books of account and records of the Partnership shall be kept at the
discretion of the General Partner and, in the sole discretion of the General
Partner, may be audited or reviewed as of the end of each Fiscal Year by the
independent certified public accountants selected by the General Partner.  All
determinations of Capital Accounts and Partnership Percentages made during a
Fiscal Year shall be subject to adjustment upon completion of the audit or
review of the Partnership’s Fiscal Year.
 
10.2
Interim Reports.

 
The General Partner will provide reports with respect to the progress of the
Partnership in such form and at such times as the General Partner, in its sole
discretion, shall determine.
 
_____________
 
Article XI
Non-Competition
 
_____________
 
11.1
Non-Competition.

 
Linnartz agrees that, during the period during which Linnartz continues to be a
Limited Partner in the Partnership, Linnartz shall not, directly or indirectly,
in his own capacity or through one or more affiliates or associates, whether as
owner, consultant, shareholder, partner, member, manager, officer, director,
venturer or agent, through equity ownership, investment of capital, lending of
cash or Property, rendering of services, or otherwise, engage in the business of
advising or managing the funds of any Person or advising, operating or managing
any collective investment vehicle with respect to investment in securities of
the type in which any of the Funds invests or proposes to invest or otherwise
compete with the Partnership or any of the Funds for investors or investment
opportunities within the Applicable Territory (as defined below), except on
behalf of the Partnership or any of the Funds.  For purposes of this Agreement,
the term “Applicable Territory” shall mean anywhere within or outside the United
States of America.  Nothing contained in this Agreement shall be deemed to
prohibit Linnartz from investing his funds in securities of an issuer if the
securities of such issuer are listed for trading on a national securities
exchange or are traded in the over-the-counter market and Linnartz’s holdings
therein represent less than 2% of the total number of shares or principal amount
of the securities of such issuer outstanding.
 
22

--------------------------------------------------------------------------------

Table of Contents
 
11.2
Restrictions Reasonable.

 
Linnartz acknowledges that the provisions of this Article 11 are reasonable and
necessary for the protection of Holdings, and that each provision, and the
period or periods of time, geographic areas and types and scope of restrictions
on the activities specified herein are, and are intended to be, divisible.  In
the event that any provision of this Article 11, including any sentence, clause
or part hereof, shall be deemed contrary to law or invalid or unenforceable in
any respect by a court of competent jurisdiction, the remaining provisions shall
not be affected, but shall, subject to the discretion of such court, remain in
full force and effect.
 
11.3
Equitable Relief.

 
The parties hereto acknowledge that in the event of a breach or a threatened
breach by Linnartz of any of his obligations under this Article 11, Holdings
shall not have an adequate remedy at law.  Accordingly, in the event of any such
breach or threatened breach by Linnartz, Holdings shall be entitled to such
equitable and injunctive relief as may be available to restrain Linnartz and any
business, firm or other Person participating in such breach or threatened breach
from the violation of the provisions of this Article 11.  Nothing herein shall
be construed as prohibiting Holdings from pursuing any other remedies available
at law or in equity for such breach or threatened breach, including the recovery
of damages.
 
_____________
 
Article XII
Miscellaneous
 
_____________
 
12.1
Expenses.

 
The Partnership shall reimburse the General Partner for its payment of the
expenses incurred in organizing and selling interests in the Partnership.  All
expenses of the Partnership, including but not limited to ordinary and
extraordinary legal and accounting fees, shall be paid by the Partnership and
shall not be payable by the General Partner. The General Partner’s ascertainment
of any expenses incurred by it on behalf of the Partnership shall be conclusive.
 
23

--------------------------------------------------------------------------------

Table of Contents
 
12.2
General.

 
This Agreement (a) shall be binding on the executors, administrators, estates,
heirs, and legal successors of the Partners; (b) shall be governed by, and
construed in accordance with, the laws of the State of Texas; and (c) may be
executed in several counterparts with the same effect as if the parties
executing the several counterparts had all executed one counterpart as of the
date and year first above written; provided, however, that each separate
counterpart shall have been executed by the General Partner and that the several
counterparts, in the aggregate, shall have been signed by all of the Partners.
 
12.3
Amendments to Partnership Agreement.

 
The terms and provisions of this Agreement may be modified or amended at any
time and from time to time with the written consent of a Majority-in-Interest of
the Limited Partners and the written consent of the General Partner insofar as
is consistent with the laws governing this Agreement; provided, however, that,
without the specific consent of each Partner affected thereby, no such
modification or amendment shall (a) reduce the Capital Account of any Partner or
his or its rights of contribution or withdrawal with respect thereto; (b)
increase the General Partner’s share of allocations of items of taxable income,
gain, loss or deduction; or (c)  amend this Section 12.3; and provided, further,
that without the consent of the Limited Partners, the General Partner may amend
the Agreement in such a manner that does not adversely affect any Limited
Partner.
 
12.4
Notices.

 
Each notice relating to this Agreement shall be in writing and delivered in
person, by recognized overnight delivery service, by registered or certified
mail or, in the case of reports delivered to Limited Partners in the ordinary
course of business, by regular mail.  All notices to the Partnership shall be
addressed to its principal office and place of business.  All notices addressed
to a Partner shall be addressed to such Partner at the address set forth in
Schedule A.  Any Partner may designate a new address by notice to that effect
given to the Partnership.  Unless otherwise specifically provided in this
Agreement, a notice shall be deemed to have been effectively given when mailed
by registered or certified mail to the proper address or delivered in person, by
recognized overnight delivery service or by regular mail.
 
12.5
Counsel.

 
The Partners acknowledge that Olshan Grundman Frome Rosenzweig & Wolosky LLP
represents only Holdings in the preparation and negotiation of this
Agreement.  Linnartz acknowledges that the Partnership has been represented by
separate counsel.
 
12.6
Use of Name.

 
The Partnership shall have the right to use the names of the General
Partner.  If an additional General Partner is admitted to the Partnership
pursuant to Section 7.2, the term “General Partner” shall include the additional
General Partner unless the context otherwise requires.
 
24

--------------------------------------------------------------------------------

Table of Contents
 
12.7
Headings.

 
The titles of the Articles and the headings of the Sections of this Agreement
are for convenience of reference only, and are not to be considered in
construing the terms and provisions of this Agreement.
 


 
[The remainder of this page is intentionally left blank.]
 
25

--------------------------------------------------------------------------------

Table of Contents
 
IN WITNESS WHEREOF, the undersigned have hereto, set their hands as of the day
and year first above written.
 
GENERAL PARTNER:
 
MUSTANG CAPITAL MANAGEMENT, LLC
   
By:
/s/ John K. H. Linnartz
Name:
John K. H. Linnartz
Title:
Manager



 
LIMITED PARTNERS:
 
/s/ John K. H. Linnartz
John K. H. Linnartz



 
WESTERN MUSTANG HOLDINGS LLC
   
By:
/s/ Sardar Biglari
Name:
Sardar Biglari
Title:
Chief Executive Officer

 
 
 
Signature Page to
Amended and Restated
Limited Partnership Agreement


--------------------------------------------------------------------------------

Table of Contents
 
Schedule A
 
I
 
General Partner:
                         
Name and Address
 
Initial Capital
Contribution
 
Initial Capital
Account
 
Initial Partnership
Percentage
             
Mustang Capital Management, LLC
1506 McDuffie Street
Houston, Texas 77019
 
 
$20,593.00
 
$20,593.00
 
1.00%
II
 
Limited Partners:
                         
Name and Address
 
Initial Capital
Contribution
 
Initial Capital
Account
 
Initial Partnership
Percentage
             
John K. H. Linnartz
1506 McDuffie Street
Houston, Texas 77019
 
 
$998,964.00 plus the fair market value of the Contributed Securities as of the
Effective Date
 
$998,964.00 plus the fair market value of the Contributed Securities as of the
Effective Date
 
48.50%
             
Western Mustang
Holdings LLC
℅ Western Sizzlin Corporation
416 South Jefferson Street
Suite 600
Roanoke, Virginia 24011
 
 
$1,039,739.00
 
 
 
 
 
 
$1,039,739.00
 
 
 
 
 
 
50.50%
 
 
 
 
 
 
 
Total Partnership Percentage
         
 
100.00%

 
A-i

--------------------------------------------------------------------------------

Table of Contents
 
 
Schedule B
 
(attached)


 


B-i

--------------------------------------------------------------------------------

 


 